Exhibit 10.4

Stock Ownership Guidelines for Nonmanagement Directors

Purpose: The purpose of the Stock Ownership Guidelines for Nonmanagement
Directors is to align the interests of nonmanagement directors with the
long-term interests of stockholders and further promote the commitment of Acadia
Healthcare Company, Inc. (the “Company”) to sound corporate governance.

Ownership Requirement: Effective January 1, 2017, each nonmanagement director
will be expected to hold an investment position in the Company’s common stock
equal in value to five times the annual cash retainer (exclusive of any Board
committee retainers) paid to nonmanagement directors.

Measurement: Compliance with these ownership guidelines will be measured on the
first trading day of each calendar year commencing in 2017, using the annual
director retainer then in effect, and the closing price of the Company’s common
stock on that day.

Transition Period: There will be a transition period of five years for
nonmanagement directors to achieve the ownership requirement; however,
notwithstanding the foregoing, each nonmanagement director is expected to hold
5,000 shares within the first year of joining the Board or transitioning from a
management director to a nonmanagement director. If at any time the annual
retainer increases, the nonmanagement director will have two years from the time
of such increase to acquire any additional shares needed to meet these
guidelines. Nonmanagement directors will be expected to make steady progress
toward meeting the guidelines throughout the five-year transition period.

Holdings Considered: Shares, including restricted shares, owned individually,
owned jointly with a spouse or owned separately by a spouse and/or children that
share the director’s household will be considered when measuring stock
ownership.

Effective Date of Policy: March 19, 2012